UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 14, 2011 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 1689 Nonconnah Blvd, Suite 111 Memphis, TN Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 14, 2011, Pinnacle Airlines Corp. (the “Company”) announced that Philip H. Trenary will be resigning from his positions as President and Chief Executive Officer and a director of the Company, effective March 24, 2011.The Company’s board of directors has commenced a search for a successor.Following his resignation, Mr. Trenary will serve as a consultant to the Company to assist the Company in transitioning his responsibilities.Mr. Donald Breeding, Chairman of the Board, will be providing the Company his expertise in airline management in the interim until a successor has been identified and hired. The compensatory terms and other material terms of Mr. Trenary’s consultant relationship and severance will be disclosed as soon as possible. A copy of the press release the Company issued to announce Mr. Trenary’s plans is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits (c) Exhibits: Exhibit Number Description Press release issued by Pinnacle Airlines Corp. dated March 14, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PINNACLE AIRLINES CORP. (Registrant) By:/s/ Peter D. Hunt Peter D. Hunt Vice President and Chief Financial Officer March 14, 2011 2
